Citation Nr: 1727063	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  13-13 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

Entitlement to service connection for hypertension, to include as due to exposure to herbicide agents, and as secondary to service-connected ischemic heart disease with chronic congestive heart failure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel
INTRODUCTION

The Veteran had active service in the United States Army from October 1969 to July 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in September 2014.  A transcript from that proceeding is associated with the Veterans Benefits Management System (VBMS) folder.

In a March 2015 decision, the Board remanded the case to the Agency of Original Jurisdiction (AOJ).  The case has since been returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the Veteran's service connection claim for hypertension, the Board finds that a remand is necessary to obtain an additional VA medical opinion.  The March 2015 remand directed the AOJ to obtain a VA medical opinion addressing the Veteran's theory that his hypertension is secondary to his service-connected ischemic heart disease with chronic congestive heart failure.  In October 2015, a VA examiner opined that it was less likely than not that the Veteran's hypertension was secondary to ischemic heart disease.  The examiner noted that the onset of the Veteran's hypertension preceded his ischemic heart disease.  The examiner also stated that ischemic heart disease is not a cause of hypertension.  However, this opinion does not address the aggravation prong of secondary service connection.  El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).  The Board notes that the record contains a May 2015 private opinion from Dr. S. stating that the Veteran's hypertension was aggravated by his ischemic heart disease.  However, this opinion provides an inadequate basis upon which to grant service connection as it does not include any rationale.  Thus, an adequate opinion that considers this theory of entitlement is still needed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board also finds that the March 2013 VA medical opinion that addressed direct service connection is inadequate.  In addressing whether the Veteran's hypertension was related to his presumed exposure to herbicide agents, the examiner only stated that hypertension was not one of the diseases associated with Agent Orange exposure.  However, the availability of presumptive service connection for conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Thus, the Board finds that the opinion obtained on remand should also address direct service connection.  See Barr, 21 Vet. App. at 311.

In addition, the physician's summary from a July 1970 Report of Medical History stated that the Veteran had a history of high blood pressure.  According to the summary, he was turned down twice for service, but he was okay at the time of the record.  While the notes section from the August 1969 induction examination reported that 4 out of 6 of the Veteran's blood pressure readings were normal, the recorded blood pressure was 130/80, a measurement that is not considered to represent hypertension for VA compensation purposes.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2016).  Thus, the presumption of soundness applies, and this presumption can only be rebutted with clear and unmistakable evidence that a disorder preexisted service and that the disorder was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016).  In light of this evidence, the examiner should additionally address whether there is sufficient evidence to rebut the presumption of soundness.



Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his hypertension.

After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include records from the Central Arkansas Veterans Healthcare System dated since February 2014.

2.  After completing the preceding development in paragraph 1, obtain a VA medical opinion from a qualified examiner on the etiology of the Veteran's hypertension.  The electronic claims files must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

For the Veteran's diagnosed hypertension, the examiner must provide an opinion as to the following questions:
(a)  Is there clear and unmistakable (undebatable) evidence that the hypertension existed prior to the Veteran's active duty service?

(b)  If the answer to question (a) above is yes, is there clear and unmistakable (undebatable) evidence that the pre-existing hypertension did NOT undergo an increase in severity beyond the natural scope of the disability during the Veteran's active service? 

(c)  If the answer to question (a) above is no, is at least as likely as not (a 50 percent or greater probability) that the hypertension manifested during active service or is otherwise related to an event, injury, or disease incurred during active service, to include his presumed exposure to herbicide agents (Agent Orange) in Vietnam?

The examiner is advised that the fact that hypertension is not a disease that is presumptively associated with herbicide exposure under 38 C.F.R. § 3.309(e) may not be the only basis for a negative nexus opinion.  If there is medical documentation that an etiological relationship does not exist on a primary basis, reference should be made to that documentation.

(d)  Is it at least as likely as not (a 50 percent or greater probability) that the hypertension was caused by his service-connected ischemic heart disease with chronic congestive heart failure?

In this regard, the examiner should clarify whether the Veteran's hypertension manifested before or after his ischemic heart disease.  The examiner should address the discrepancy between the date of diagnosis noted in the June 2011 Disability Benefits Questionnaire (DBQ) for ischemic heart disease completed by Dr. J., and the January 2015 DBQ for ischemic heart disease completed by Dr. S. and consider the physician's summary from a July 1970 Report of Medical History that indicated a history of high blood pressure.

(e)  Is it at least as likely as not (a 50 percent or greater probability) that the hypertension was aggravated by his service-connected ischemic heart disease with chronic congestive heart failure?

3.  Review the examination report to ensure that it is in compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).








_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

